DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 16/009994 filed 6/15/2018.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/11/2019, 6/24/2020, 10/18/2021, 4/19/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.



REASONS FOR ALLOWANCE
The following is the Examiner’s statement of reasons for allowance:
Independent claim 1 comprises: accessing a first representation of a first merchant in a first hierarchical data structure, the first hierarchical data structure being managed by a first service provider, the first service provider managing entity identity of the first merchant, the first merchant being managed via a full representation in an original hierarchical data structure by a marketplace service provider; determining that the first merchant requires a compliance service prior to providing transaction services to users accessing the first hierarchical data structure; determining that the first merchant is further represented by a second representation of the first merchant in the first hierarchical data structure; determining whether a previous compliance service performed via the second representation satisfies requirements of the compliance service for the first representation; and responsive to a determination that the previous compliance service satisfies the requirements, indicating that the compliance requirements of the first representation are satisfied.
Independent claims 10, 16 all comprise (or are significantly similar to), among other things, determine that a merchant is represented as a first representation in a first hierarchical data structure and as a second representation in a second hierarchical data structure, both the first and second hierarchical data structures managed by a first service provider, the merchant being managed via a full representation in an original hierarchical data structure by a marketplace service provider, the first and second representations providing outbound services via the first hierarchical data structure and via the second hierarchical data structure, respectively; and link the first representation with the second representation to configure the first and second representations for propagating results of an inbound service applied to one of the first and second representations to a remaining one of the first and second representations.
The remaining dependent claims further limit the invention. 

Examiner supplements the record for this first action allowance. Examiner believes the core feature of both claims – a merchant with a plurality of representations in two hierarchical data structures, one with a full representation of the merchant and both providing services is an important context limitation for the remaining features. Claim 1 claims using the compliance information from a second representation to satisfy the requirements of a first representation. Claims 10 and 16 require linking the representations to “propagate results” of a service applied to one of the representations to another.
Perhaps the most common example of a first identity or representation impacting on another is the single sign-on. There, the authentication of a user on a first account “propagates” or is used by the user’s second account in a federated system, usually by co-owned applications. e.g., A first Google App may check if the device is logged in on a second Google App and utilize that authentication to log in on the first app. Examiner therefore cites Hinton (US Pub. 2009/0125972), disclosing a federated single sign on as the closest prior art.
Examiner also cites Pleau (US Pub. 2017/0323117). The previous Examiner in the parent Application (16/009994) used a continuation of Pleau in a rejection of those claims. Although these claims are different in scope, the scope is similar and Examiner agrees that Pleau provides a good teaching of the context limitations. However, Examiner disagrees that Pleau teaches the “full representation” feature that it was cited for in ‘994 and which is also present in each of the independent claims here.
In short, while the general technique of using information from one representation to truncate work related to a second representation is known to the art, Examiner could find no reference where the technique was being applied to the particular context here – merchants with full representations and (in the case of Claim 1) for compliance services. 
Examiner also cites Beiter (US Pub. 2016/0335118) and Goldschlag (US Pub. 2016/0292694). No other rejections are proper. All claims are allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK SRIVASTAVA can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449